Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2013-163305 (machine translation included) further taken with Hatta et al (US 2018/0281240) and either one of Moliterno et al (US 4093839) Segsworth (US 2669647).
Japanese Patent ‘305 taught that it was known at the time the invention was made to employ induction heating to cure a resin matrix of a filament wound tank wherein the filaments were wound on a liner. The reference failed to teach that those skilled in the art would have used both low frequency and high frequency induction heating to heat and cure the resin impregnated filament 
The reference to Hatta taught that for a filament wound tank on a liner when it was time to cure the thermosetting resin, one would have provided separate heating means for the dome ends of the tank in order to more effectively cure the material of the vessel wherein the separate hot air blowers 29 for the dome ends were also specifically shaped to the contour of the end of the vessel and additionally were able to compensate for thicker end portions of the filament windings at the dome ends of the same. Applicant is more specifically referred to Figure 5 and paragraphs [0036]-[0040]. Clearly, for the wound vessel in Japanese Patent ‘305, there would have been a need to incorporate separate heating means at the dome ends of the vessel because of the shape and/or thickness of the vessel. It should be noted that separate induction heating means were envisioned in Japanese Patent ‘305, see coil 220 therein, however the separate end heating coils were high frequency heating means. 
Either one of  Segsworth or Moliterno et al suggested that for either an oddly shaped object which was to be exposed to induction heating (including hollow shells), Segsworth, or for objects which have non-uniformity in thickness which were to be exposed to induction heating, Moliterno et al, it was well . 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Pennington et al (US Re 27973).
The references as set forth above in paragraph 3 taught the overall operation but failed to teach exactly what temperature one used for the first low frequency heating step with a dwell at that temperature which included heating above the melting point but less than the hardening starting temperature and additionally failed to teach that the second heating was initiated when one reached the “hardening starting temperature” of the thermosetting resin. 
Pennington et al taught that it was known during the curing of a thermosetting resin employed in a filament winding operation to minimize the loss of reactive volatile monomers during the curing cycle and that the same was performed by heating to the gel temperature and holding the temperature at the gel temperature and then heating in the second stage to a higher temperature to cure the resin where the first heating and dwell were at a temperature greater than the melting temperature but less than the curing temperature starting point, see column 1, line 61-column 2, line 8. Because the heating operation with the low frequency coil followed by the high frequency coil was one which initially raised the temperature and had a dwell followed by additional heating at an elevated temperature (see Figure 2 of Moliterno et al), it would have been obvious to one of ordinary skill in the art at the time the invention was made to regulate the curing cycle with the low frequency and high frequency induction heating in accordance with the techniques of Pennington et al wherein the finished filament wound vessel retains a substantial portion of the reactive volatile monomers in the resin system to provide a superior composite as expressed by Pennington et al in the process as set forth above in paragraph 3.
Note that the “hardening starting temperature” is when the resin impregnated filament wound composite was exposed to the curing temperatures (after the dwell time at the first heating step) and one would have recognized that it would have been when the composite vessel was exposed to the high frequency induction coil (switched) from the low frequency coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746